Exhibit 10.1

Execution Version

2019 INCREMENTAL ASSUMPTION AGREEMENT

2019 INCREMENTAL ASSUMPTION AGREEMENT, dated as of March 27, 2019 (this
“Agreement”), among Realogy Intermediate Holdings LLC (“Holdings”), Realogy
Group LLC (the “Borrower”), the financial institution party hereto (the “2019
Incremental Revolving Facility Lender”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

W  I  T  N  E  S  S  E  T  H:

WHEREAS, reference is made to the Amended and Restated Credit Agreement, dated
as of March 5, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the several lenders
from time to time parties thereto (the “Lenders”), the Administrative Agent and
the other agents parties thereto;

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower wishes
to obtain an Incremental Revolving Facility Commitment; and

WHEREAS, the Borrower, the 2019 Incremental Revolving Facility Lender and the
Administrative Agent are willing to agree to this Agreement on the terms set
forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

SECTION 1.    Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

SECTION 2.    Incremental Revolving Facility Commitment.

(a)    The Borrower has requested an Incremental Revolving Facility Commitment
of $25,000,000.00 and that the date on which such Incremental Revolving Facility
Commitment becomes effective be the 2019 Effective Date (as defined below), and
the 2019 Incremental Revolving Facility Lender has agreed to provide an
Incremental Revolving Facility Commitment in an amount equal to $25,000,000.00.

(b)    On the 2019 Effective Date, this Agreement shall constitute an
“Incremental Assumption Agreement” pursuant to section 2.20 of the Credit
Agreement, the Incremental Revolving Facility Commitment referred to in
Section 2(a) above shall constitute an additional “Revolving Facility
Commitment” and any loans made pursuant to such Incremental Revolving Facility
Commitment shall constitute “Revolving Facility Loans” under the Credit
Agreement as set forth in this Section 2.

(c)    The Incremental Revolving Facility Commitment shall have the same terms
and conditions as those of the Revolving Facility Commitments existing at the
time of the 2019 Effective Date, including, for the avoidance of doubt, each of
the terms and conditions existing under the Credit Agreement.

(d)    Following the 2019 Effective Date, all Revolving Facility Loans shall be
made in accordance with the aggregate Revolving Facility Commitments of the
Revolving Facility Lenders after giving effect to the Incremental Revolving
Facility Commitment contemplated hereby. Pursuant to



--------------------------------------------------------------------------------

 

2

 

Section 2.20(d) of the Credit Agreement, the Administrative Agent may take any
and all action as may be reasonably necessary to ensure that all Revolving
Facility Loans, including in respect of the Incremental Revolving Facility
Commitment contemplated hereby, when originally made, are included in each
Borrowing of outstanding Revolving Facility Loans on a pro rata basis.

SECTION 3.    Effectiveness. This Agreement (including the Incremental Revolving
Facility Commitment provided herein) shall become effective as of the date (the
“2019 Effective Date”) on which the following conditions have been satisfied:

(a)    The Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (i) the
Borrower, (ii) Holdings, (iii) the Administrative Agent, and (iv) the 2019
Incremental Revolving Facility Lender.

(b)    The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.

(c)    The Administrative Agent shall have received all fees payable thereto or
to the 2019 Incremental Revolving Facility Lender on or prior to the 2019
Effective Date.

(d)    To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Agreement and any other reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.

(e)    No Event of Default or Default shall have occurred and be continuing.

(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to this Agreement, the representations and warranties
set forth in the Loan Documents are true and correct in all material respects on
and as of the 2019 Effective Date as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties are true and correct in
all material respects as of such earlier date (other than the representations
and warranties contained in Section 3.18 of the Credit Agreement, which shall be
true and correct in all material respects as of the 2019 Effective Date));
provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects, and (ii) no Default or Event of Default has occurred
and is continuing on the 2019 Effective Date after giving effect to this
Agreement.

(g)    The Administrative Agent shall have received, on behalf of itself and the
2019 Incremental Revolving Facility Lender on the 2019 Effective Date (after
giving effect hereto), a favorable written opinion of (i) Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent and (ii) local counsel
reasonably satisfactory to the Administrative Agent as specified on
Schedule 4.02(b) to the Credit Agreement, in each case (A) dated the 2019
Effective Date, (B) addressed to the Administrative Agent and the 2019
Incremental Revolving Facility Lender and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to this Agreement and the Loan Documents as the Administrative Agent
shall reasonably request.

(h)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:



--------------------------------------------------------------------------------

 

3

 

(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;

(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the 2019 Effective Date and certifying:

(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the 2019 Effective Date
and at all times since a date prior to the date of the resolutions described in
clause (B) below,

(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and the Loan Documents to
which such person is a party and, in the case of the Borrower, the borrowings
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the 2019 Effective Date,

(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and

(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and

(iii)    a certificate of a director or another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary or similar officer
executing the certificate pursuant to clause (ii) above.

(i)    The 2019 Incremental Revolving Facility Lender shall have received a
solvency certificate in form and substance reasonably satisfactory to the
Administrative Agent and signed by the Chief Accounting Officer of the Borrower.

(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.

(k)    The Borrower shall be in Pro Forma Compliance after giving effect to the
Incremental Revolving Facility Commitment requested and provided hereby on the
2019 Effective Date.



--------------------------------------------------------------------------------

 

4

 

SECTION 4.    Representations and Warranties. The Borrower represents and
warrants to the 2019 Incremental Revolving Facility Lender and the
Administrative Agent that as of the 2019 Effective Date:

(a)     This Agreement has been duly authorized, executed and delivered by it,
and this Agreement and the Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)     Each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the 2019 Effective Date with the same effect as though made on and as of the
2019 Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties are true and correct in all material respects as of such earlier date
(other than the representations and warranties contained in Section 3.18 of the
Credit Agreement, which shall be true and correct in all material respects as of
the 2019 Effective Date)); provided that any representation or warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects.

SECTION 5.    Effect of this Agreement.

(a)    This Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

(b)    This Agreement and the Acknowledgment and Confirmation shall each
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents.

SECTION 6.    General.

(a)     GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

(b)     Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Agreement, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent and the
2019 Incremental Revolving Facility Lender.

(c)     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

(d)    Headings. The headings of this Agreement are used for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.



--------------------------------------------------------------------------------

 

5

 

(e)    FATCA Grandfathered Status. Solely for purposes of determining
withholding Taxes under FATCA, from and after the 2019 Effective Date, the
Borrower and the Administrative Agent shall treat (and the 2019 Incremental
Revolving Facility Lender hereby authorizes the Administrative Agent to treat)
the Incremental Revolving Facility Commitment established hereby as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

REALOGY GROUP LLC, as Borrower

By:

  /s/ Timothy B. Gustavson  

 

 

Name:  Timothy B. Gustavson

 

Title:   Senior Vice President

REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings

By:

  /s/ Timothy B. Gustavson  

 

 

Name:  Timothy B. Gustavson

 

Title:   Senior Vice President

Signature Page to 2019 Incremental Assumption Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

  /s/ Brian Smolowitz  

 

 

Name:  Brian Smolowitz

 

Title:   Vice President

Signature Page to 2019 Incremental Assumption Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a 2019 Incremental Revolving Facility Lender

By:

  /s/ George Stoecklein  

 

 

Name:  George Stoecklein

 

Title:   Managing Director

Signature Page to 2019 Incremental Assumption Agreement

 



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONFIRMATION

Reference is made to the 2019 INCREMENTAL ASSUMPTION AGREEMENT, dated as of
March 27, 2019 (the “Agreement”; capitalized terms used herein without
definition shall have the meanings therein), with respect to the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of March 5, 2013 (as amended, modified,
restated and supplemented from time to time prior to the effectiveness of the
Agreement, the “Credit Agreement”), among Realogy Intermediate Holdings LLC
(“Holdings”), Realogy Group LLC (the “Borrower”), the several lenders from time
to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto.

(a)    The Borrower is obtaining an Incremental Revolving Facility Commitment
pursuant to the Agreement as set forth therein. Each of the parties hereto
hereby agrees, with respect to each Loan Document to which it is a party:

(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Agreement; and

(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Agreement, as collateral
security for its obligations, liabilities and indebtedness under the Credit
Agreement and related guarantees.

(b)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement).

(c)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(d)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

REALOGY GROUP, LLC

By:

  /s/ Timothy B. Gustavson  

 

 

Name:  Timothy B. Gustavson

 

Title:   Senior Vice President

REALOGY INTERMEDIATE HOLDINGS LLC

By:

  /s/ Timothy B. Gustavson  

 

 

Name:  Timothy B. Gustavson

 

Title:   Senior Vice President

Signature Page to Acknowledgment and Confirmation



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

CASTLE EDGE INSURANCE AGENCY, INC.

REALOGY OPERATIONS LLC

REALOGY SERVICES GROUP LLC

REALOGY SERVICES VENTURE PARTNER LLC

By:

  /s/ Timothy B. Gustavson  

 

 

Name:  Timothy B. Gustavson

 

Title:   Senior Vice President

Signature Page to Acknowledgment and Confirmation

 



--------------------------------------------------------------------------------

CARTUS CORPORATION

By:

  /s/ Eric J. Barnes  

 

 

Name:  Eric J. Barnes

 

Title:   Chief Financial Officer

Signature Page to Acknowledgment and Confirmation

 



--------------------------------------------------------------------------------

CASE TITLE COMPANY

CORNERSTONE TITLE COMPANY

EQUITY TITLE COMPANY

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

GUARDIAN HOLDING COMPANY

LAKECREST TITLE, LLC

LAND TITLE AND ESCROW, INC.

SECURED LAND TRANSFERS LLC

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

TITLE RESOURCE GROUP HOLDINGS LLC

TITLE RESOURCE GROUP LLC

TITLE RESOURCE GROUP SETTLEMENT SERVICES, LLC

TRG MARYLAND HOLDINGS LLC

TRG SETTLEMENT SERVICES, LLP

TRG VENTURE PARTNER LLC

By:

  /s/ Sriram Someshwara  

 

 

Name:  Sriram Someshwara

 

Title:   Chief Financial Officer

Signature Page to Acknowledgment and Confirmation

 



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

BETTER HOMES AND GARDENS REAL ESTATE LLC

CENTURY 21 REAL ESTATE LLC

CGRN, INC.

CLIMB FRANCHISE SYSTEMS LLC

COLDWELL BANKER LLC

COLDWELL BANKER REAL ESTATE LLC

CORCORAN GROUP LLC

ERA FRANCHISE SYSTEMS LLC

ONCOR INTERNATIONAL LLC

REALOGY FRANCHISE GROUP LLC

REALOGY GLOBAL SERVICES LLC

REALOGY LICENSING LLC

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

ZAPLABS LLC

By:

  /s/ Roger Favano  

 

 

Name:  Roger Favano

 

Title:   Chief Financial Officer

Signature Page to Acknowledgment and Confirmation

 



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

BURGDORFF LLC

BURNET REALTY LLC

CAREER DEVELOPMENT CENTER, LLC

CB COMMERCIAL NRT PENNSYLVANIA LLC

CDRE TM LLC

CLIMB REAL ESTATE, INC.

CLIMB REAL ESTATE LLC

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

COLDWELL BANKER PACIFIC PROPERTIES LLC

COLDWELL BANKER REAL ESTATE SERVICES LLC

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

COLORADO COMMERCIAL, LLC

ESTATELY, INC.

HFS.COM CONNECTICUT REAL ESTATE LLC

HFS.COM REAL ESTATE INCORPORATED

HFS.COM REAL ESTATE LLC

HFS LLC

HOME REFERRAL NETWORK LLC

JACK GAUGHEN LLC

MARTHA TURNER PROPERTIES, L.P.

MARTHA TURNER SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY LLC

MTPGP, LLC

NRT ARIZONA COMMERCIAL LLC

NRT ARIZONA LLC

NRT ARIZONA REFERRAL LLC

NRT CALIFORNIA INCORPORATED

NRT CAROLINAS LLC

NRT CAROLINAS REFERRAL NETWORK LLC

NRT COLORADO LLC

NRT COLUMBUS LLC

NRT COMMERCIAL LLC

NRT DEVELOPMENT ADVISORS LLC

NRT DEVONSHIRE LLC

NRT DEVONSHIRE WEST LLC

NRT FLORIDA LLC

NRT HAWAII REFERRAL, LLC

NRT LLC

NRT MID-ATLANTIC LLC

NRT MISSOURI LLC

NRT MISSOURI REFERRAL NETWORK LLC

NRT NEW ENGLAND LLC

NRT NEW YORK LLC

NRT NORTHFORK LLC

NRT PHILADELPHIA LLC

NRT PITTSBURGH LLC

NRT PROPERTY CARE LLC

NRT PROPERTY MANAGEMENT ARIZONA LLC

NRT PROPERTY MANAGEMENT ATLANTA LLC

NRT PROPERTY MANAGEMENT CALIFORNIA, INC.

NRT PROPERTY MANAGEMENT COLORADO LLC

NRT PROPERTY MANAGEMENT DC LLC

NRT PROPERTY MANAGEMENT DELAWARE LLC

NRT PROPERTY MANAGEMENT FLORIDA LLC

NRT PROPERTY MANAGEMENT HAWAII LLC

NRT PROPERTY MANAGEMENT ILLINOIS LLC

NRT PROPERTY MANAGEMENT LOUISIANA LLC

NRT PROPERTY MANAGEMENT MARYLAND LLC

NRT PROPERTY MANAGEMENT MINNESOTA LLC

NRT PROPERTY MANAGEMENT NEVADA LLC

NRT PROPERTY MANAGEMENT NEW JERSEY LLC

NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC

NRT PROPERTY MANAGEMENT OHIO LLC

NRT PROPERTY MANAGEMENT OKLAHOMA LLC

NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC

NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC

NRT PROPERTY MANAGEMENT TENNESSEE LLC

NRT PROPERTY MANAGEMENT TEXAS LLC

NRT PROPERTY MANAGEMENT UTAH LLC

(continued)

 

 

Signature Page to Acknowledgment and Confirmation

 



--------------------------------------------------------------------------------

NRT PROPERTY MANAGEMENT VIRGINIA LLC

NRT QUEENS LLC

NRT REFERRAL NETWORK LLC

NRT RELOCATION LLC

NRT RENTAL MANAGEMENT SOLUTIONS LLC

NRT REOEXPERTS LLC

NRT SUNSHINE INC

NRT TEXAS LLC

NRT UTAH LLC

NRT VACATION RENTALS ARIZONA LLC

NRT VACATION RENTALS CALIFORNIA, INC.

NRT VACATION RENTALS DELAWARE LLC

NRT VACATION RENTALS FLORIDA LLC

NRT VACATION RENTALS MARYLAND LLC

NRT WEST, INC.

NRT ZIPREALTY LLC

ON COLLABORATIVE, INC. (CA)

ON COLLABORATIVE LLC (DE)

REAL ESTATE REFERRAL LLC

REAL ESTATE REFERRALS LLC

REAL ESTATE SERVICES LLC

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

REFERRAL NETWORK LLC

REFERRAL NETWORK, LLC

REFERRAL NETWORK PLUS, INC.

SOTHEBY’S INTERNATIONAL REALTY GLOBAL DEVELOPMENT ADVISORS LLC

SOTHEBY’S INTERNATIONAL REALTY, INC.

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY INC. (CA)

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC (DE)

THE SUNSHINE GROUP, LTD.

By:

  /s/ Roger Favano  

 

 

Name:  Roger Favano

 

Title:   Chief Financial Officer

Signature Page to Acknowledgment and Confirmation

 